Citation Nr: 1516226	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residual of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record.  The Veteran submitted additional evidence at the hearing along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).

In addition to the paper claims file, the Board has reviewed the Veteran's VA electronic claims file.  The electronic file includes the November 2012 hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks VA disability compensation for residuals of TBI related to a March 1995 collision between his vehicle and another during service.  The record shows that the Veteran sustained a head injury during this motor vehicle accident in service.  He had injury to the right occipital region of his head and an altered mental state.  Although not treated at the scene, he was later hospitalized with symptoms of headache, dizziness, poor concentration, and memory problems.  Soon after service, in October 1995, the Veteran sustained a second head injury from a vehicular accident during the course of his employment.  Information associated with the Veteran's workers compensation claim dated in January 2000 reflects that the Veteran had suffered a closed-head injury with subsequent cognitive and mental problems.

The Veteran testified in November 2012 that he had neurological and mental deficits secondary to an in-service TBI in 1995.  He averred that his award of Social Security Administration disability benefits beginning in August 1999 proved his case, noting that the award was predicated on a primary diagnosis for neurological disorder and a secondary diagnosis for mental disorder.  Transcript at 2-3.  He reported that he had sustained injuries from an automobile accident in 1995 while in service and then again only 30 days after service discharge.  Transcript at 3.  He argued that the extent of his brain injury in service could not be determined, and that his second brain injury "enhanced" his service disability.  Transcript at 3-4.

The Board has carefully reviewed the record and finds that additional evidentiary development is necessary to decide the claim.  VA's duty to assist claimants includes obtaining records in Federal custody and making reasonable efforts to obtain those records not in Federal custody.  38 C.F.R. § 3.159.  Also, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The record reflects that there are outstanding treatment records pertinent to the claim that have not been requested along with records associated the Veteran's award of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (VA's duty to assist is limited to obtaining relevant SSA records and relevant records are "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim").

The Veteran is advised that service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Here, the evidence of record shows that Veteran had an in-service injury and that he has a current disability.  He must now provide evidence or information to support a "nexus" between his current disability and the in-service injury.  The Board is requesting additional development to assist him in this regard, but it is ultimately his responsibility to provide such evidence in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant treatment records dated since the Veteran's service separation to include VA treatment records; hospitalization records of Fairfax Hospital, Fairfax, Virginia (See Hearing Transcript); the private medical records of Drs. Heinze, Tucker, Genung, Marcus, Hebda, and Hoffstetter (See Workers' Compensation decision dated in January 2000); and medical records associated with the Veteran's SSA disability award (See SSA Award Letter dated in January 2012).

2.  Then, the AOJ should provide the Veteran a VA TBI examination by a physician to ascertain whether it is as likely as not (50 percent or greater probability) that the Veteran has residuals of his March 1995 (in service) TBI as distinguished from his post service October 1998 TBI injury.  A complete rationale for all opinions is required, particularly if the physician determines that any cognitive or mental impairment shown are less likely than not related to the in-service TBI.  A discussion of the Veteran's cognitive and metal functioning prior to and after the post service October 1998 TBI would be helpful along with any history, clinical findings, or treatment records relied upon for the conclusions reached.  The claims file along with a copy of any pertinent evidence located in VA's electronic system that is not in the claims file should be made available to and reviewed by the examiner.  

3.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014)




